55817: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 55817


Short Caption:PEREZ (NOE) VS. STATEClassification:Criminal Appeal - Life - Direct


Lower Court Case(s):Clark Co. - Eighth Judicial District - C253754             Case Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:12/03/2012 at 10:00 AMOral Argument Location:Regional Justice Center


Submission Date:12/03/2012How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeNevada Attorneys for Criminal JusticeRobert Arroyo
							(Special Public Defender)
						


Amicus CuriaeNevada District Attorneys AssociationTerrence P. McCarthy
							(Washoe County District Attorney)
						


AppellantNoe Ortega PerezDavid Lee Phillips


RespondentThe State of NevadaCatherine Cortez Masto
							(Attorney General/Carson City)
						Steven S. Owens
							(Clark County District Attorney)
						



13-35850: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


04/14/2010Filing Fee Filing Fee Waived.


04/14/2010Notice of Appeal DocumentsFiled Certified Copy of Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)10-09710




04/29/2010Docketing StatementFiled Docketing Statement.10-11075




05/06/2010Notice of Appeal DocumentsFiled Certified Copy of Notice of Appeal/Proper Person.10-11637




01/21/2011Notice/OutgoingIssued Notice to File Transcript Request. Due date: 10 days.11-02136




01/21/2011Notice/OutgoingIssued Notice to File Opening Brief and Appendix. Due Date: 60 days.11-02137




02/10/2011Order/ProceduralFiled Order Conditionally Imposing Sanctions. Conditional sanction of $ 500 due: 15 days or Transcript Request Form due: 10 days.11-04455




02/18/2011Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested:  10/8/08, 10/9/09, 10/10/09, 10/12/09, 10/13/09, 10/15/09, 10/16/09, 10/19/09, 10/20/09, 10/21/09, 11/11/09, 1/1/10, 1/12/09, 2/23/10, 3/3/10, 3/9/10, 4/6/10, 4/13/10.  To Court Reporter: Kerry Esparza.11-05235




03/14/2011MotionFiled Motion to Extend Time to Prepare and File Transcripts.  (90) days.11-07713




03/18/2011Order/ProceduralFiled Order Granting Motion in Part and Regarding Briefing Schedule.  Court Reporter Kerry Esparza's Certificate of Delivery due:  May 31, 2011.  Opening Brief and Appendix due:  July 18, 2011.11-08308




05/23/2011TranscriptFiled Notice from Court Reporter. Kerry Esparza stating that the requested transcripts were delivered.  Dates of transcripts: 10/08/09, 10/12/09, 10/13/09, 10/15/09, 10/16/09, 10/19/09, 10/20/09, 10/21/09, 11/10/09, 1/12/10, 2/23/10, 3/04/10, 3/09/10, 4/06/10, and 4/13/10.11-15091




07/26/2011Order/ProceduralFiled Order. Appellant: Opening Brief and Appendix due: 15 days11-22496




08/08/2011BriefFiled Opening Brief.11-23738




08/23/2011Order/ProceduralFiled Order.  Appellant's Appendix due:  15 days.  Answering Brief due:  30 days from service of appendix.11-25689




08/25/2011AppendixFiled Appendix to Opening Brief.11-25915




09/26/2011MotionFiled Motion for Enlargement of Time (Answering Brief).11-29269




09/26/2011Notice/OutgoingIssued Notice Motion/Stipulation Approved. The motion to extend time to file answering brief is approved.  Due date: October 26, 2011.11-29271




10/25/2011BriefFiled Respondent's Answering Brief.11-32932




10/25/2011AppendixFiled Respondent's Appendix, Vol. 1.11-32933




10/25/2011AppendixFiled Respondent's Appendix, Vol. 2.11-32934




10/25/2011AppendixFiled Respondent's Appendix, Vol. 3.11-32935




10/25/2011AppendixFiled Respondent's Appendix, Vol. 4.11-32936




12/15/2011Order/ProceduralFiled Order. Appellant's counsel shall have 15 days from the date of this order to submit a CD-ROM version of the fast track appendix, e-file the appendix, or file a certificate indicating that "submitting a CD-ROM version would constitute extreme hardship."11-38565




01/04/2012Other Incoming DocumentReceived five (5) CDs containing appellant's appendix (11-25915).


01/10/2012Case Status UpdateBriefing Completed/To Screening. No Reply Brief Filed.


01/27/2012Order/ProceduralFiled Order Submitting for Decision without Oral Argument.12-02932




01/27/2012Case Status UpdateSubmitted for Decision.


05/08/2012Order/ProceduralFiled Order Inviting Participation by Amicus Curiae. The Nevada Attorneys for Criminal Justice and the Nevada District Attorneys Association are invited to participate as amicus curiae in this proceeding. Should these organizations elect to participate as amicus curiae, they shall file and serve amicus briefs within 30 days from the date of this order.12-14424




05/24/2012BriefFiled Brief of Amicus Curiae - Nevada District Attorney's Association.12-16440




06/08/2012BriefFiled Brief of Nevada Attorneys for Criminal Justice as Amicus Curiae in Support of Appellant Noe Ortega Perez and Seeking Reversal.12-18050




07/18/2012MotionFiled Emergency Motion to Strike Prayer to Remand by Nevada Attorneys For Criminal Justice/No Authority if it Invites Additional Testimony or Additional Supplementation of Record.12-22655




08/01/2012Order/ProceduralFiled Order Directing Clerk to Schedule Oral Argument. The clerk of this court is directed to schedule this matter for oral argument before the en banc court on the next available calendar. Amicus curiae are invited to participate in the oral argument. Argument shall be limited to 1 hour.12-24183




10/30/2012Notice/OutgoingIssued Notice Scheduling Oral Argument.  Oral Argument is scheduled for Monday, December 3, 2012, @ 10:00 a.m. in Las Vegas.  Argument shall be limited to 30 minutes.12-34124




11/08/2012Order/Clerk'sFiled Order Expanding Time for Oral Argument. Although, the parties were previously informed that oral argument would be limited to 30 minutes, notice is hereby given that the argument shall be 60 minutes.12-35408




11/19/2012Notice/OutgoingIssued Oral Argument Reminder Notice.12-36573




12/03/2012Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


11/27/2013Opinion/DispositionalFiled Authored Opinion. " Affirmed." Before the Court EN BANC. Author: Parraguirre, J. Majority: Parraguirre/Gibbons/Hardesty/Saitta. Douglas, J., with whom Pickering, C.J., and Cherry, J. concurring in part and dissenting in part. Fn3[We deny Perez's motion to strike NACJ's request for a remand for additional supplementation of the record as moot.] 129 Nev. Adv. Opn. No. 90. EN BANC13-35850




12/23/2013RemittiturIssued Remittitur.13-38908




12/23/2013Case Status UpdateRemittitur Issued/Case Closed


01/09/2014RemittiturFiled Remittitur. Received by District Court Clerk on December 30, 2013.13-38908